      6:18-cv-00108-RAW Document 288 Filed in ED/OK on 06/26/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

AUSTIN P. BOND, as Special Administrator             )
of the Estate of BILLY WOODS, Deceased,              )
                                                     )
        Plaintiff,                                   )
                                                     )      Case No.: 18-CV-108-RAW
vs.                                                  )
                                                     )
                                                     )      Jury Trial Demanded
                                                     )      Attorney Lien Claimed
BOARD OF COUNTY COMMISSIONERS                        )
OF MUSKOGEE COUNTY, OKLAHOMA,                        )
                                                     )
        Defendant.                                   )

          PLAINTIFF’S SUPPLEMENTAL REQUESTED JURY INSTRUCTION

        COMES NOW, the Plaintiff, Austin P. Bond, as the Special Administrator of the Estate

of Billy Woods, Deceased, and respectfully supplements Plaintiff’s Requested Jury Instructions

(Dkt. No. 226) with the following additional jury instruction.

                                             Respectfully submitted,

                                             SMOLEN & ROYTMAN

                                             /s/ Bryon D. Helm
                                             Daniel E. Smolen, OBA #19943
                                             Robert M. Blakemore, OBA #18656
                                             Bryon D. Helm, OBA #33003
                                             701 South Cincinnati Avenue
                                             Tulsa, OK 74119
                                             (918) 585-2667
                                             (918) 585-2669 Fax
                                             danielsmolen@ssrok.com
                                             bobblakemore@ssrok.com
                                             bryonhelm@ssrok

                                             Attorneys for Plaintiff
    6:18-cv-00108-RAW Document 288 Filed in ED/OK on 06/26/20 Page 2 of 3



                              CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of June 2020, I electronically transmitted the
foregoing document to the Clerk of Court using the ECF System for filing and transmittal of a
Notice of Electronic Filing to all ECF registrants who have appeared in this case.



                                          /s/ Bryon D. Helm
    6:18-cv-00108-RAW Document 288 Filed in ED/OK on 06/26/20 Page 3 of 3



                                      INSTRUCTION NO. __

                                       AGENCY - DEFINED

The relationship of agency is created from the conduct and/or agreement of the parties showing
that one is willing for the other to act for it subject to its control and that the other consents to so
act. An agency relationship may arise under such circumstances even when the parties may not
have intended to create one. The person who acts for another is called the agent and the other is
called the principal.

Authority:      Oklahoma Uniform Jury Instruction No. 6.2 (“AGENCY – DEFINED”)
